In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: January 5, 2015

* * * * * * * * * * * * * *                          UNPUBLISHED
J.O.C., a minor, by his parents CHRIS and *          No. 13-153V
SARAH COOPER,                             *
                                          *
               Petitioners,               *
                                          *          Special Master Dorsey
v.                                        *
                                          *          Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                       *          Reasonable Amount Requested to which
AND HUMAN SERVICES,                       *          Respondent Does not Object.
                                          *
               Respondent.                *
                                          *
* * * * * * * * * * * * *

William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, PC, for petitioners.
Voris Edward Johnson, United States Department of Justice, Washington, DC, for respondent.

                       ATTORNEYS’ FEES AND COSTS DECISION1

        On March 1, 2013, Chris and Sarah Cooper (“petitioners”) filed a petition, on behalf of
their minor son, J.O.C., pursuant to the National Vaccine Injury Compensation Program.2 42
U.S.C. §§ 300aa-1 to -34 (2006). Petitioners alleged that J.O.C. suffered the adverse effects
from the diphtheria-tetanus-acellular pertussis (“DTaP”) and pneumococcal conjugate
(“Prevnar”) vaccines administered to him on September 22, 2010, and March 9, 2011. See
Petition at 1. Specifically, petitioners claimed that J.O.C. developed a “tic disorder, abnormal

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
EEG and other injuries that were ‘caused-in-fact’ by the above stated vaccinations.” Id. On
October 2, 2014, a decision was entered based on the parties’ stipulation awarding compensation
to petitioner.

        On December 31, 2014, the parties filed a Stipulation of Facts Concerning Attorneys’
Fees and Costs. According to the stipulation, the parties stipulate to a total award to petitioners
of attorneys’ fees and costs in the amount of $22,840.21. In accordance with General Order #9,
petitioners’ counsel states that petitioners personally incurred $847.00, in costs in pursuit of their
claim.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS
the request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioners and to petitioners’ attorney,
           William E. Cochran, of the law firm of Black, McLaren Jones Ryland & Griffee, PC.,
           in the amount of $22,840.21, and

       (2) in the form of a check payable to petitioners only in the amount of $847.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                                s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  2